November 11, 1942.
The questions involved in this appeal are the same as those in the case of Trustees of Wofford College, Appellant,v. City of Spartanburg et al., Respondents, 200 S.C. 315,23 S.E.2d 9, and by the opinion of this Court in the latter, just filed, the decree of the Circuit Court was adopted as the judgment of this Court and ordered reported. The Circuit decree in the instant case is in material respects the same and it therefore need not be reported.
After careful consideration, appellant's exceptions are overruled for the reasons stated in the decree, and the judgment affirmed.
MR. CHIEF JUSTICE BONHAM and MESSRS. ASSOCIATE JUSTICES BAKER, FISHBURNE and STUKES concur.
December 8, 1942.
                    ON PETITION FOR REHEARING